Citation Nr: 1018466	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death claimed as the result of Agent Orange 
exposure.

2.  Entitlement to service connection for diabetes mellitus 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for the cause of 
the Veteran's death.  The appellant appeared and gave 
personal testimony before the Board in August 2009.  A 
transcript of the hearing is of record.

In January 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
obtain a medical opinion as to the cause of the Veteran's 
death and to adjudicate the appellant's entitlement to 
service connection for chronic diabetes mellitus for accrued 
benefits purposes.  Those actions completed and, as will be 
discussed below, the matter has properly been returned to the 
Board for appellate consideration.  

The Board notes that the remand instructions as to the issue 
of entitlement to service connection for diabetes mellitus 
for accrued benefits purposes were not followed and that 
issue must be REMANDED pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  The matter will again be REMANDED to the RO 
via the AMC in Washington DC.


FINDINGS OF FACT

1.  The evidence reasonably establishes that the Veteran had 
service in the Republic of Vietnam during the Vietnam era and 
he is presumed to have been exposed to herbicides therein.

2.  The Veteran died in December 2005 of melanoma with brain 
metastases; other significant conditions contributing to 
death but not resulting in the underlying cause are 
hypertension and diabetes mellitus.

3.  At the time of the Veteran's death, service-connected was 
not in effect for any disability; he was awarded nonservice-
connected pension in a November 1996 rating decision

4.  Melanoma with brain metastases and hypertension did not 
originate during the Veteran's service or until decades 
thereafter and are not otherwise etiologically related to the 
Veteran's active service; the Veteran's death was not 
otherwise etiologically related to his period of service.

5.  Diabetes mellitus did not substantially or materially 
contribute to the Veteran's death.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  Therefore, service connection for 
the cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).

Certain chronic diseases such as diabetes mellitus and 
cardiovascular-renal disease, including hypertension, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(3) (2009); see 38 U.S.C.A. § 1101 and 38 
C.F.R. § 3.309(a).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2009).

In certain cases, service connection can be presumed if a 
veteran was exposed to an herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a any disability shown after service by presenting 
evidence which shows that it was at least as likely as not 
that the disease was caused by inservice exposure to Agent 
Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that the Veteran died of melanoma that 
was caused by his exposure to Agent Orange during his service 
in Vietnam.  Alternatively, she claims that the Veteran 
developed diabetes mellitus as a result of his exposure to 
Agent Orange and that disability contributed to the Veteran's 
death.  The appellant specifically testified before the Board 
that she believed the Veteran was in a state of ketoacidosis 
associated with his high blood sugars and, as a result, 
diabetes was a contributory cause of his death.

At the time of the Veteran's death, service connection was 
not in effect for any disability.  In a November 1996 rating 
decision, nonservice-connected pension was granted, effective 
September 1996.  There is no medical evidence directly 
linking the Veteran's melanoma, hypertension or diabetes to 
active service.

Service treatment reports are absent for any complaints of or 
treatment for melanoma with brain metastases, diabetes 
mellitus, or hypertension.  A separation report of medical 
examination from November 1968 indicated that the Veteran had 
a normal clinical evaluation of his heart, including thrust, 
size, rhythm, and sound.  The report also reflected that the 
Veteran had a systolic blood pressure reading of 126 
millimeters of mercury (mmHg) and a diastolic blood pressure 
of 72 mmHg.  Indeed, in an associated report of medical 
history, the Veteran stated that he did not have, nor 
previously had, high or low blood pressure, pain or pressure 
in the chest, or palpation or pounding heart.

With respect to the Veteran's diabetes mellitus, the lack of 
diagnosis or treatment in service does not preclude a finding 
that the Veteran's diabetes mellitus was incurred in service.  
See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service).  The Board notes that the Vietnam 
Service Medal, which was awarded to the Veteran, was awarded 
to service members who served "in Vietnam and the contiguous 
waters or airspace thereover" or "in Thailand, Laos, or 
Cambodia or the airspace, thereover, and in direct support of 
operations in Vietnam."  Thus, the award of the medal does 
not of itself establish service on land in Vietnam.  See 
Manual of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996).

The Board first considers whether a grant of presumptive 
service connection for diabetes mellitus is warranted under 
38 C.F.R. § 3.309(e).  In this regard, evidence of record 
reveals that the Veteran served in Vietnam during active duty 
and, as such, he is presumed to have been exposed to an 
herbicide agent while in Vietnam.  See 38 U.S.C.A. § 1116.  
Thus, because diabetes mellitus is one of the diseases for 
which presumptive service connection may be established under 
38 C.F.R. § 3.309(e), presumptive service connection is 
warranted.  The Board notes that accrued benefits for 
diabetes were denied by the RO based on the timing of the 
claim made by the appellant for those benefits.  Although 
that denial is discussed below in the remand portion of this 
decision, the determination that diabetes mellitus is a 
service-connected disability for the purposes of determining 
the cause of the Veteran's death is not in dispute and it is 
not prejudicial to move forward to a decision on the merits 
prior to giving the appellant an opportunity to appeal the 
denial of accrued benefits.  There is no prejudice because 
the denial of accrued benefits is based upon a procedural 
issue not on whether the Veteran was presumed to have 
diabetes as a result of exposure to herbicides in Vietnam.

The Board now turns to the crux of the appellant's claim, 
specifically, whether the Veteran's diabetes mellitus due to 
Agent Orange materially and substantially contributed to his 
death.  In the alternative, the Board will determine whether 
the Veteran's cause of death, melanoma with brain metastates, 
is related to his active service.  There is no assertion that 
hypertension developed during service and, as such, will not 
be discussed as a possible service-connected cause of the 
Veteran's death.

In statements and testimony before the Board, the appellant 
has maintained that she was the only person who recorded the 
Veteran's blood sugar levels prior to his death since the 
Veteran was under the care of hospice at home.  The appellant 
noted and recorded that the Veteran had blood sugar levels in 
the 300 and 400 ranges from December 5, 2005, to the day of 
his death, December 8, 2005.  This was in conjunction with 
her noting that, in the past, the Veteran's diabetes had 
resulted in his need for hospitalizations, secondary to 
ketoacidosis associated with his elevated blood sugar levels.

The appellant also testified that the Veteran was 
hospitalized in 1996 and was in ketoacidosis, which was 
controlled with insulin infusion.  She alleged that when 
blood sugar levels are elevated for several days, a diabetic 
goes into ketoacidosis.  Hearing transcript at 5.  The 
appellant has not provided any evidence that she has medical 
training or is employed in the medical field.  It appears 
that she has gleaned her medical knowledge through the years 
of caring for her husband.

In its remand, dated January 2010, the Board determined that 
the October 2007 and December 2008 VA opinions, which were 
written by the same examiner, were inadequate for rating 
purposes as they did not take into account the appellant's 
assertions regarding the Veteran's diabetes nor did they 
address hospice notes from the month of the Veteran's death 
or the death certificate.  As such, those reports will not be 
discussed further as they have limited probative value.

In January 2010, a VA physician reviewed the claims file and 
offered opinions as to the Veteran's cause of death.  The 
physician first addressed the appellant's observations during 
the days leading to the Veteran's death, specifically, the 
alleged state of ketoacidosis.  The examiner noted that 
ketoacidosis associated with poor control of hyperglycemia 
associated with diabetes is a serious and fatal condition if 
not treated; however, the examiner found no documentation 
supporting the appellant's contention that the Veteran was in 
ketoacidosis when he died or in the days prior to his death 
despite his history of ketoacidosis associated with 
hyperglycemia.  Therefore, the examiner opined that it would 
be speculation to say that the Veteran was, in fact, in 
ketoacidosis at the time of his death based solely on a 
history of having reached that point notwithstanding the 
appellant's knowledge of the prior event.  The physician 
specifically added that the appellant "would not have had 
the capability of determining whether [the Veteran] was in 
ketoacidosis at the time of his death."  Consequently, the 
examiner determined that there was no evidence to support a 
finding that the Veteran's diabetes was at the fatal level of 
ketoacidosis at the time of his death.

The physician then turned to whether the mole that proved to 
be a malignant melanoma, and the primary cause of the 
Veteran's death, was present at the time of the Veteran's 
service.  The physician noted that a physical examination 
conducted in July 2005 revealed the Veteran's report that the 
mole was present two to three months prior to the Veteran's 
hospitalization at that time.  Therefore, the physician 
opined that "the mole resulting in the Veteran's having a 
malignant melanoma and his subsequent death was not present 
during his period of service from 1966-1968."  The examiner 
then stated that there was no medical documentation to 
suggest an association between the Veteran's presumed 
exposure to Agent Orange, his service-connected diabetes 
mellitus, and the development of a malignant melanoma.  As 
such, the physician opined that the Veteran's service-
connected diabetes mellitus and his past history of Agent 
Orange exposure were not the cause of him having malignant 
melanoma.

In reviewing the record as a whole, the Board finds that the 
only evidence supportive of the appellant's claim consists of 
the statements of the appellant herself.  As mentioned above, 
she alleges that the Veteran's diabetes mellitus is related 
to service and contributed to his death.  There is no 
indication that the appellant possesses any experience, 
training or education that would qualify her as competent to 
offer medical opinions.  As a layperson, however, she is 
certainly competent to offer her observations of the 
Veteran's treatment and blood sugar levels in the time 
leading up to the Veteran's death.  In this case, her 
observations carry only marginal probative value.  Indeed, 
while the appellant is competent to report blood sugar 
levels, the physician providing the January 2010 opinion 
indicated that the appellant would not be capable of 
determining whether the Veteran was in ketoacidosis due to 
his elevated blood sugar level at the time of his death.  
Thus, the Board cannot accept the appellant's opinion as to 
the Veteran's diabetes being a substantial or material 
contributory cause of the Veteran's death as they are merely 
her speculation.  As the record does not support her 
speculation, her statements are not entitled to any probative 
value.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
suggested that laypersons perhaps can establish the required 
nexus to service in some cases.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a 
decision in which the United States Court of Appeals for 
Veterans Claims categorically held in a service connection 
case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus because [that individual] 
was a layperson.").  The Board concludes, however, that the 
matters of whether the Veteran's diabetes mellitus due to 
Agent Orange exposure is associated with the development of 
melanoma and whether the Veteran's cause of death is related 
to his active service, are far removed from the realm of lay 
expertise.  The appellant is not competent to offer an 
opinion concerning medical etiology in this case and the 
Board simply cannot grant benefits based on her belief that 
the Veteran was in ketoacidosis and died as a consequence 
thereof.

In sum, the Board finds that there is no evidence of the 
Veteran's fatal condition in service or until decades after 
service, and no competent evidence suggesting a link to 
service, or otherwise suggesting the Veteran's death is 
related to service.  The Board fully acknowledges that the 
Veteran had diabetes mellitus that is presumed to have been 
incurred during service, that his death certificate lists 
that disability as a disability contributing to death, and 
that a hospice listed diabetes as a co-morbidity that 
affected the Veteran's prognosis; however, the medical 
opinion of record that took into account all of the medical 
evidence as well as the credible testimony of the appellant 
that the Veteran's diabetes was souring out of control at the 
time of his death clearly reflects that the Veteran's death 
was caused by a melanoma that was not caused by exposure to 
herbicides in service or by service-connected diabetes 
mellitus.  Because this opinion is not contradicted by any 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim and service connection for 
the cause of the Veteran's death must be denied as the 
diabetes mellitus did not materially or substantially 
contribute to the cause of the Veteran's death.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
partially accomplished by way of a letter from the RO to the 
Veteran dated in January 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The claim was 
last readjudicated in a February 2010 supplemental statement 
of the case.

The January 2006 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the appellant is not 
prejudiced by the failure to provide her that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  The notice is found to be 
sufficient pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007) as the Veteran did not have any service-
connected disabilities at the time of his death.  The Board 
additionally notes that, after taking into account the 
specific allegations put forward, the appellant was aware of 
the information needed to substantiate her claim.  After 
careful review of the statements and evidence submitted by 
the appellant, including the testimony before the Board in 
August 2009, the Board finds that the appellant was aware 
that she needed to relate the cause of the Veteran's death to 
his military service and/or a service-connected disability.

The Board also finds that VA has met its duty to assist the 
appellant in the development of her claim.  All identified 
records were obtained, medical opinions were sought and the 
appellant was provided the opportunity to give personal 
testimony before the Board.  The Board finds that the medical 
opinion obtained in January 2010 is sufficient for rating 
purposes and is in compliance with the Board's January 2010 
remand orders as it includes reference to all documents and 
allegations referenced in the remand, answers the specific 
questions posed and provides rationale for finding that the 
Veteran's death was not caused by service-connected 
disability.  The appellant does not appear to contend that VA 
has not met its duty or that additional evidence must be 
obtained.  In fact, in March 2010, she advised VA that she 
did not have any other information or evidence to submit to 
substantiate her claim.

In the January 2010 Board Remand, the RO was charged with 
readjudication of the issue of service connection for the 
cause of the Veteran's death "with express consideration of 
the United States Court of Appeals for the Federal Circuit's 
(Federal Circuit) holding in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)."  Although the Davidson case was not 
specifically stated by name in the February Supplemental 
Statement of the Case, the premise of the case was discussed 
by pointing to the VA examiner's finding that "[i]t is fully 
understood by this present reviewer that the wife would not 
have had the capability of determining whether [the Veteran] 
was in ketoacidosis at the time of his death."  As such, the 
Board finds that there has been substantial compliance with 
its January 2010 remand instructions and additional remand is 
not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(noting that substantial rather than strict compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998)).





ORDER

Service connection for the cause of the Veteran's death, 
claimed as the result of Agent Orange exposure, is denied.


REMAND

A review of the record reveals that the Board remanded the 
issue of entitlement to service connection for diabetes 
mellitus for accrued benefits purposes in January 2010 and 
specifically advised the RO/AMC to adjudicate the issue and 
provide the appellant with her appellate rights should the 
benefits be denied.  The claim was adjudicated in a February 
2010 Supplemental Statement of the Case and no appellate 
rights were provided.  As such, there has not been shown to 
be substantial compliance with the Board's remand orders.

Pursuant to 38 C.F.R. § 19.31(a), a Supplemental Statement of 
the Case cannot be used to announce decisions by the agency 
of original jurisdiction on issues that were not addressed in 
the Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issued.  Accordingly, the 
issue of entitlement to service connection for diabetes 
mellitus for accrued benefits purposes must be remanded in 
order for the procedural aspect of advising the appellant of 
her rights to appeal to be properly given.  This issue has 
not been perfected for appeal and should only be returned to 
the Board if the appellant expresses disagreement after being 
provided with the rating action and her appellate rights.

Therefore, this matter is REMANDED for the following action:

Issue a decision on entitlement to service 
connection for diabetes mellitus for accrued 
benefits and provide notice of appellate 
rights.  Do not issue a Supplemental Statement 
of the Case as clearly prohibited by 38 C.F.R. 
§ 19.31(a).  The issue is not on appeal and 
should not be returned to the Board unless 
there is a notice of disagreement and 
substantive appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


